07/05/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 22-0130


                                      DA 22-0130
                                   _________________

 IVAN W. TROYER, JR. AND A. DIANE
 TROYER, husband and wife,

              Plaintiffs and Appellants,

       v.

 MARYLAND CASUALTY COMPANY,
 a Maryland Corporation;
                                                                     ORDER
              Defendant and Appellant.

 ROBINSON INSULATION COMPANY, a
 Montana Corporation for profit; GROGAN
 ROBINSON LUMBER COMPANY, a Montana
 Corporation for profit; and DOES A-Z,

             Defendants.
                                   _________________

       On May 31, 2022, the mediator for this appeal filed a report stating that the case has
settled. Nothing further has been filed.
       Therefore, and pursuant to M. R. App. P. 7(7)(b),
       IT IS ORDERED that this appeal is DISMISSED.




                                                                              Electronically signed by:
                                                                                    Mike McGrath
                                                                       Chief Justice, Montana Supreme Court
                                                                                     July 5 2022